DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 1/6/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 9/28/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 39, the first two requirements are that the second arcuate arm defines a sling loop and also defines a sling swivel socket and the last line of the claim is an “or” clause that again requires that the second arcuate arm include a sling swivel socket and define a sling loop.  It is not clear what Applicant is claiming.  Examiner assumes that the claim was intended to require either that the second arcuate arm defines a sling loop or includes a sling swivel socket or alternately both.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 26-32, 35, 36 and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Crawford et al. (U.S. Patent 7,028,427).

In regards to claim 21, Crawford et al (henceforth referred to as Crawford) disclose a handgun brace, comprising:
a body.  Crawford teaches a handgun brace with a body that interfaces with a firearm stock (see figures);
a first arm extending from the body.  The device of Crawford includes an extending “arm” indicated as item 20; and
a second arm pivotably connected to the first arm, the second arm being moveable relative to the first arm between a closed position and a deployed position, the first arm and the second arm forming a forearm support member when the second arm is in the deployed position.  As illustrated, a second arm (item 18) extends from a pivot point attached to the first arm and forms a cupping portion for a user’s forearm.

In regards to claim 22, Crawford discloses that the body is adapted to detachably engage a tubular support structure extending from a rear end of a firearm.  The body portion of the device of Crawford engages or is adapted to engage with any “support structure” extending from a rear of a firearm including a tubular support.

In regards to claim 26, Crawford discloses that the second arm does not extend above an axis of the body when the second arm is in the closed position.  Note that when in the “closed” position, the second arm of the Crawford device does not extend above at least some axis of the body.

In regards to claim 27, Crawford discloses that at least a portion of the forearm support member is directly below the body when the second arm in the deployed position.  Note that the unconditional positioning of the device and/or firearm allows the forearm support member of the Crawford device to constitute being directly below a portion of the body member when deployed.

In regards to claim 28, Crawford discloses that the second arm is below the body when the second arm in the closed position.  A portion of the second arm of the Crawford device is below the body portion when closed.  Additionally, the weapon of Crawford is capable of being positioned in a manner consistent with the claim.

In regards to claim 29, Crawford discloses a pivot pin, wherein:
the first arm has a distal end and includes a projection at the distal end;
the second arm has a proximal end and defines a recess at the proximal end;
the projection is received by the recess; and
the proximal end is pivotably connected to the distal end via the pivot pin.  Crawford teaches a hinge mechanism including a component constituting a pivot pin in a position between the first and second arms as claimed.

In regards to claim 30, Crawford discloses a handgun brace, comprising:
a body.  Crawford teaches a handgun brace with a body that interfaces with a firearm stock (see figures);
a first arcuate arm extending from the body, the first arcuate arm having a first inner surface. The device of Crawford includes an extending “arm” indicated as item 20 including at least a portion that has an arcuate shape; 
and
a second arcuate arm pivotably connected to the first arcuate arm, the second arcuate arm having a second inner surface.  As illustrated, a second arm (item 18) extends from a pivot point attached to the first arm and forms a cupping portion for a user’s forearm and is arcuate in shape, 
the second arcuate arm being moveable relative to the first arcuate arm between a closed position and a deployed position, the first inner surface and the second inner surface forming a curved continuous support surface when the second arcuate arm is in the deployed position.  As depicted in figure 3 of Crawford, the two arms form a continuous curved shape.

In regards to claim 31, Crawford discloses that at least a portion of the second inner surface is directly below the body when the second arcuate arm in the deployed position.  Note that the unconditional positioning of the device and/or firearm allows the forearm support member of the Crawford device to constitute being directly below a portion of the body member when deployed.

In regards to claim 32, disclose the second inner surface is directly below the body when the second arcuate arm in the closed position.  Note that the unconditional positioning of the device and/or firearm allows the portions of the forearm support member of the Crawford device to constitute being directly below a portion of the body member when deployed.

In regards to claim 35, Crawford discloses a pivot pin, wherein:
the first arm has a distal end and includes a projection at the distal end;
the second arm has a proximal end and defines a recess at the proximal end;
the projection is received by the recess; and
the proximal end is pivotably connected to the distal end via the pivot pin.  Crawford teaches a hinge mechanism including a component constituting a pivot pin in a position between the first and second arms as claimed.

In regards to claim 36, Crawford discloses a handgun brace, comprising:
a body.  Crawford teaches a handgun brace with a body that interfaces with a firearm stock (see figures);
a first arcuate arm extending from the body, the first arcuate arm having a first stop surface.  The device of Crawford includes an extending “arm” indicated as item 20 including at least a portion that has an arcuate shape; and
a second arcuate arm pivotably connected to the first arcuate arm, the second arcuate arm having a second stop surface.  As illustrated, a second arm (item 18) extends from a pivot point attached to the first arm and forms a cupping portion for a user’s forearm and is arcuate in shape, 
the second arcuate arm being moveable relative to the first arcuate arm between a closed position and a deployed position, the first arcuate arm and the second arcuate arm forming a curved forearm support member when the second arcuate arm is in the deployed position.  As depicted in figure 3 of Crawford, the two arms form a continuous curved shape.
and the first stop surface contacting the second stop surface when the second arcuate arm is in the deployed position.  The second arm of Crawford includes a surface that “stops” the rotation with respect to the first arm and constitutes a first stop surface contacting a second stop surface.

In regards to claim 40, Crawford discloses a pivot pin, wherein:
the first arm has a distal end and includes a projection at the distal end;
the second arm has a proximal end and defines a recess at the proximal end;
the projection is received by the recess; and
the proximal end is pivotably connected to the distal end via the pivot pin.  Crawford teaches a hinge mechanism including a component constituting a pivot pin in a position between the first and second arms as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (U.S. Patent 7,028,427) in view of Reising et al. (U.S. Patent 2,374,621).

In regards to claims 23, 33 and 37, Crawford fails to disclose that the body includes a catch;
the second arm includes a latch; and
the latch releasably engages the catch to selectively retain the second arm in the closed position.  However, Reising et al (henceforth referred to as Reising) teaches a folding arm on the butt stock of a weapon that includes both latch and corresponding catch portion (see item 48 and corresponding portion of stock).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a latch and catch in/on the body and “second” arm of the Crawford weapon as taught by Reising, to secure the components in position.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (U.S. Patent 7,028,427).

In regards to claim 25, Crawford fails to disclose that the first and second arms define a symmetrical profile when the second arm is in the closed position.  Crawford illustrates a second arm that folds into a portion of the “first arm” and it would have been an obvious matter of design choice to make the different portions of the Crawford arms symmetrical when in a stowed position or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (U.S. Patent 7,028,427) in view of Kielsmeier et al. (U.S. Patent 9,228,795).

In regards to claim 39, Crawford fails to disclose that the second arcuate arm defines a sling loop.  However, Kielsmeier et al (henceforth referred to as Kielsmeier) teaches incorporation of a sling loop in a butt stock “arm” and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a sling loop in/on a portion of the arms of the Crawford device as taught by Kielsmeier, to allow for attachment of a sling.


Allowable Subject Matter

Claims 24, 34 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art fails to teach or make obvious, including all the limitations of claims 24, 34 or 38, that the latch slides relative to the second arcuate arm along a direction; and the direction is parallel to the axis.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641